Case 1:18-cv-00823-CFC-JLH Document 277 Filed 07/09/21 Page 1 of 2 PageID #: 25594




                                      July 9, 2021

  VIA E-FILING
  The Honorable Colm F. Connolly
  J. Caleb Boggs Federal Building
  844 N. King Street
  Room 4124, Unit 31
  Wilmington, DE 19801-3555


         RE: Par Pharmaceutical Inc., et al. v. Eagle Pharmaceuticals Inc.
             C.A. No. 18-cv-823-CFC-JLH


  Dear Chief Judge Connolly,

  We write in response to Defendants’ letter of July 8, 2021 setting forth definitions
  for various types of specifications. As we advised Your Honor verbally, Par
  largely agrees with the definitions Defendants provided. We provide, however, the
  following additional commentary:

        Release Specification: We note that FDA regulations state, in particular,
         that “[f]or each batch of drug product, there shall be appropriate laboratory
         determination of satisfactory conformance to final specifications for the drug
         product . . . prior to release” and that products that fail to meet the release
         specifications “shall be rejected.”’ 21 CFR 211.165(a), (f). The converse is
         also true – drug products meeting those specifications may be released for
         commercial sale. Id.

        Compounding pH: To our knowledge, “compounding pH” is not a term of
         art that is defined in FDA regulations or elsewhere, but note that Eagle used
         it at various places in its Pretrial Order submissions (e.g., Exhibit 3). We
         don’t know the source of Defendants’ quotes, but generally understood
         Eagle to be referring to the intended pH of the bulk solution at various points
         during the compounding process that call for pH measurements or
         adjustments.

     We are available at the Court’s convenience should Your Honor have any
  questions.


     919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
  PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
Case 1:18-cv-00823-CFC-JLH Document 277 Filed 07/09/21 Page 2 of 2 PageID #: 25595




                                            Respectfully submitted,

                                            /s/ Michael J. Farnan

                                            Michael J. Farnan
  cc: Counsel of Record (Via E-File)




                                        2
